

GUARANTY


In consideration of Chris T. Sullivan (“Lender”) entering into  the transactions
contemplated by the Intercompany Obligations Settlement Agreement dated the date
hereof by and among LY Holdings, LLC (the "Limited Liability Company"),
Lightyear Network Solutions, Inc., Lightyear Network Solutions, LLC and as an
inducement to financial accommodations made or to be made by Lender to Lightyear
Network Solutions, Inc. and Lightyear Network Solutions, LLC (collectively,
“Debtor”), a substantial portion of the equity of which is owned directly or
indirectly by the Limited Liability Company, and for other good and valuable
consideration the receipt of which is acknowledged, J. Sherman Henderson
(“Guarantor”) hereby unconditionally guarantees Lender the prompt payment and
performance of the following (hereinafter collectively referred to as the
“Obligations”):  all loans, advances, debts, liabilities, obligations, covenants
and duties owing to Lender from Debtor of any kind or nature, present or future,
arising under the Term  Note dated as of the date hereof given by Debtor to
Lender in the principal amount of $6,250,000.00, including any amendments,
modifications, or superceding documents to the foregoing; and all charges,
expenses, fees, including but not limited to reasonable attorneys’ fees, and any
other sums chargeable to Debtor under any of the Obligations.  Notwithstanding
the foregoing, the maximum aggregate liability of the Guarantor under this
Guaranty for the Obligations shall not exceed $6,250,000.00) plus interest
accruing on the guaranteed indebtedness, and fees, charges and costs of
collecting the guaranteed indebtedness, including reasonable attorneys’ fees
(the “Maximum Liability Amount”).  The Obligations under this Agreement shall be
in addition to the maximum aggregate liability of Guarantor or any other
guarantor to Lender under any guaranty agreement of Guarantor or any other
guarantor heretofore or hereafter given.


1.
Nature of Guaranty, Waivers.

 
 
1.1
This is a guaranty of payment and not of collection.  This is an absolute,
unconditional, primary, and continuing obligation and will remain in full force
and effect until, and shall terminate (as “terminate” is used in Kentucky
Revised Statutes § 371.065) on the earlier of the following:  (i) all of the
Obligations have been indefeasibly paid in full, and Lender has terminated this
Guaranty; (ii) Guarantor has paid to Lender the Maximum Liability Amount in
accordance with the terms hereof; or (iii) January 10, 2013 (the “Maturity
Date”); provided, however, that termination of this Agreement on such
termination date shall not affect in any manner the liability of Guarantor with
respect to (1) the Obligations which are created or incurred prior to such
termination date, or (2) extension or renewals of, interest accruing on, or
fees, costs or expenses incurred with respect to, such prior obligations prior
to, on or after such termination date.

 
 
1.2
IT IS THE INTENTION OF GUARANTOR THAT THIS AGREEMENT CONSTITUTES AN ABSOLUTE AND
UNCONDITIONAL GUARANTY IN ANY AND ALL CIRCUMSTANCES, AND THAT AGREEMENT SHALL BE
DISCHARGED ONLY BY THE PAYMENT IN FULL OF ALL SUMS GUARANTEED AND BY THE
PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS.

 
 
 

--------------------------------------------------------------------------------

 
 
 
1.3
This Guaranty will not be affected by any delay, failure or omission of Lender
in exercising any right, power or remedy with respect to any of the Obligations
or any guaranty or other liability or any collateral held by it for any of the
Obligations, by any delay, failure, or omission of Lender to take any steps to
perfect or maintain its lien or security interest in or to preserve its rights
to, or insure or protect any collateral for any of the Obligations or any
guaranty or other liability for any of the Obligations, or by any irregularity,
unenforceability or invalidity of any of the Obligations or any part thereof or
any security or other guaranty or liability therefor.

 
 
1.4
Unless otherwise expressly required by applicable law, notice of acceptance of
this Guaranty, notice of extensions of credit to Debtor from time to time,
notice of default, diligence, presentment, protest, demand for payment, notice
of demand or protest, and any defense based upon a failure of Lender to comply
with the notice requirements of the applicable version of Uniform Commercial
Code Section 9-611, are hereby waived.  Lender at any time and from time to
time, without the consent of or notice to Guarantor, and without impairing or
releasing, discharging or modifying the liabilities of Guarantor hereunder, may
in its sole discretion (i) change the manner, place or terms of payment or
performance of or interest rates on, or change or extend the time of payment or
performance of, or other terms relating to any of the Obligations, (ii) renew,
increase, substitute, modify, amend or alter, or grant consents or waivers
relating to any of the Obligations, any other guaranties or other liabilities,
or any collateral for any Obligations or guaranties or other liabilities, (iii)
apply any and all payments from any source whatsoever including any proceeds of
any collateral, to any Obligations of Debtor in any order, manner and amount,
(iv) deal or refrain from dealing with any person or entity, in its sole
discretion, with respect to any Obligations in such manner as Lender deems
appropriate, in its sole discretion, and/or (v) accept, sell, substitute,
exchange, compromise, release, surrender, offset, realize upon or otherwise deal
with in any manner and in any order any of the Obligations, any guaranty or
other liability for any of the Obligations, or any collateral for any of the
Obligations or for any guaranty or other liability relating to any of the
Obligations.  Irrespective of the taking of or refraining from taking of any of
the foregoing actions, the obligations of Guarantor will remain in full force
and effect and will not be affected, impaired, discharged, or released in any
manner.  Lender in its sole discretion may determine the reasonableness of the
period which may elapse prior to the making of demand for any payment upon
Debtor and it need not pursue any of its remedies against Debtor, any other
guarantor or other person, or any collateral before having recourse against any
Guarantor under this Guaranty.

 
 
1.5
The books and records of Lender will be prima facie evidence of the Obligations
and binding on Guarantor absent manifest error.

 
2.
Representations, Warranties and Covenants.  Guarantor hereby represents,
warrants and covenants as follows (all of which survive the execution and
delivery of this Guaranty):

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
2.1
This Guaranty is a legal, valid and binding obligation of Guarantor enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws in
effect from time to time affecting the rights of creditors generally and except
as such enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in law
or in equity).

 
 
2.2
There does not now exist any default or violation by it of or under, and neither
the execution, delivery and performance of this Guaranty nor the consummation of
any of the transactions contemplated hereby or by any of the other documents
securing this Guaranty, now existing or hereafter arising (collectively, the
“Security Documents”), will result in any default or violation, or in the
creation or any lien or encumbrance, or give rise to any right of termination,
amendment, cancellation or acceleration, of or under, any of the terms,
conditions or obligations of:  (i) any note, bond, indenture, mortgage, deed of
trust, franchise, permit, lease or other agreement or instrument to which it is
a party of by which it or any of its assets is bound; or (ii) any law,
regulation, ruling, order, injunction, decree, condition or other requirement
applicable to or imposed upon it by any law, court or governmental agency,
authority or other body.

 
 
2.3
Guarantor is fully aware of the financial condition of Debtor and is executing
and delivering this Guaranty based solely upon Guarantor’s own independent
investigation of all matters pertinent hereto and is not relying in any manner
upon any representation or statement of Lender.

 
 
2.4
Guarantor will comply with all agreements and requirements with which Guarantor
is required to comply, or with which Debtor is required to assure compliance by
Guarantor under any of the documents or instruments evidencing or relating to
the Obligations.

 
 
2.5
Guarantor will give Lender prompt written notice of the occurrence of any Event
of Default, as hereinafter defined, (or any condition that with the lapse of
time or giving of notice or both would constitute an Event of Default) of which
Guarantor has actual or constructive notice.

 
3.
Bankruptcy, etc.  It is specifically understood that any modification,
limitation or discharge of the Obligations arising out of or by virtue of any
bankruptcy, reorganization or similar proceeding for relief of debtors under
federal or state law will not affect, modify, limit or discharge the liability
of Guarantor in any manner whatsoever and this Guaranty will remain and continue
in full force and effect and will be enforceable against Guarantor to the same
extent and with the same force and effect as if any such proceeding had not been
instituted.  Guarantor waives all rights and benefits that might accrue to it by
reason of any such proceeding and will be liable to the full extent hereunder,
irrespective of any modification, limitation, or discharge of the liability of
Debtor that may result from any such proceeding.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
4.
Events of Default.

 
 
4.1
The occurrence of any of the following events will be deemed to be an “Event of
Default” under this Guaranty:  (i) the filing by or against Debtor or any
Guarantor of a petition in bankruptcy, for a reorganization, arrangement or debt
adjustment, or for a receiver, trustee or similar creditors’ representative for
its, his or her property or any part thereof, or of any other proceeding under
any federal or state insolvency or similar law, or the making of any general
assignment by Debtor or any Guarantor for the benefit of creditors, or Debtor or
any Guarantor dissolves or is the subject of any dissolution, winding up or
liquidation; (ii) any other Event of Default (as defined in any of the
Obligations); (iii) any default or event of default under any of the Obligations
that does not have a defined set of “Events of Default”, (iv) any representation
or warranty made by Guarantor to Lender in this Guaranty is false or erroneous
in any material respect, or (v) the failure of Guarantor to observe or perform
any covenant or other agreement with Lender under this Guaranty.

 
 
4.2
At the option of Lender, immediately upon the occurrence of any Event of Default
(in any case without demand or notice of any kind, which hereby are expressly
waived), Guarantor will pay to Lender all amounts due and to become due under
the Obligations (for purposes of an Event of Default under clause (i) of the
immediately preceding paragraph, all of the Obligations then existing will be
accelerated and become immediately due and payable in full from Guarantor,
whether or not then due and payable by Debtor), subject to the Maximum Liability
Amount.  Guarantor will pay such amounts without setoff, counterclaim,
presentment, demand, protest, and notice of demand, protest, and dishonor, which
hereby are expressly waived.

 
 
4.3
The rights and remedies of Lender, after the occurrence of any such Event of
Default, will include but not be limited to the right to (i) set-off against and
apply to all or any part of the Obligations, without notice, the amount of any
or all moneys, credits and other property of any nature whatsoever of Guarantor
now or at any time hereafter in the possession of, in transit to or from, under
the control or custody of, or on deposit with (whether held by Guarantor
individually or jointly with another person or entity), Lender or any affiliate
of Lender, and (ii) to exercise any one or more of the rights and remedies
provided a secured party under applicable law with respect to any collateral
securing this Guaranty (the “Collateral”).  Guarantor waives any requirement of
marshalling of any collateral upon the occurrence of any Event of Default.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
5.
Subrogation and Subordination.  Guarantor further agrees with respect to this
Guarantee that it will have no right of subrogation, reimbursement, contribution
or indemnity, nor any right of recourse to security for the Obligations unless
and until 93 days immediately following the payment in full of the Obligations
will have elapsed without the filing or commencement, by or against, Debtor or
any Guarantor, of any state or federal action, suit, petition or proceeding
seeking any reorganization, liquidation, or other relief or arrangement in
respect of creditors of, or the appointment of a receiver, liquidator, trustee,
or conservator in respect to such Debtor, Guarantor, or its respective
assets.  No setoff, counterclaim, reduction or diminution of any Obligation, or
any defense of any kind or nature, that Guarantor has or may have in the future
against Debtor, or that Debtor has or may have in the future against Lender,
will be available hereunder to Guarantor against Lender.  Any indebtedness,
liability or other obligation of Debtor now or hereafter owed to Guarantor
hereby is subordinated to the Obligations; and, unless otherwise agreed by
Lender, all payments or other transfers made under or on account of any such
indebtedness, liability or other obligation will be received by Guarantor as
trustee for Lender and immediately paid over to Lender on account of the
Obligations but without in any manner reducing or affecting the liability of
Guarantor under this Guaranty.

 
6.
Costs.  To the extent that Lender incurs any costs or expenses in protecting or
enforcing its rights under this Guaranty or under any of the documents that
grant Lender a lien on the Collateral, including but not limited to reasonable
attorneys’ fees and the costs and expenses of litigation, such costs and
expenses will be due on demand, will be a direct and primary obligation of
Guarantor, will be secured by the Collateral, and will bear interest from the
incurring or payment thereof at the Default Rate, as such term is defined in any
of the Obligations, or, in the absence of such a definition, at the highest rate
permitted under applicable law.

 
7.
General.

 
 
7.1
Indemnity and Repayments or Recovery from Lender.  Guarantor will indemnify,
defend and hold harmless Lender, its directors, officers, counsel, agents and
employees, from and against all claims, demands, liabilities, judgments, losses,
damages, costs and expenses, joint or several (including all reasonable
accounting fees and reasonable attorneys’ fees), that Lender or any such
indemnified party may incur relating to or arising out of or in connection with,
in any way, directly or indirectly, this Guaranty, any of the Obligations,
Security Documents or Collateral, or any act, omission,  matter or actual or
proposed transaction under or with respect to any of the foregoing, except the
willful misconduct or gross negligence of such indemnified party.  Without
limiting the generality of the foregoing, Guarantor agrees that if at any time
all or any part of any payment or transfer of any kind received by Lender with
respect to all or any part of the Obligations or this Guaranty is repaid, set
aside or invalidated by reason of any judgment, decree or order of any court or
administrative body, or by reason of any agreement, settlement or compromise of
any claim made at any time with respect to repayment, recovery, setting aside or
invalidation of all or any part of such payment or transfer, Guarantor’s
obligations under this Guaranty will continue (and/or be reinstated) in full
force and effect and Guarantor will be liable, and Guarantor will indemnify,
defend and hold harmless Lender for, the amount or amounts so repaid, recovered,
set aside or invalidated and all other claims, demands, liabilities, judgments,
losses, damages, costs and expenses incurred in connection therewith.  The
provisions of this Section will be and remain effective notwithstanding any
contrary action which may have been taken by Guarantor in reliance upon such
payment or transfer, and any such contrary action so taken will be without
prejudice to Lender’s rights under this Guaranty and will be deemed to have been
conditioned upon such payment or transfer having become final and
irrevocable.  The provisions of this Section will survive any revocation,
termination, cancellation, or discharge of this Guaranty or of any of the
Obligations.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
7.2
Remedies Cumulative, Etc.  The terms of this Guaranty may be enforced as to any
one or more breaches either separately, successively, concurrently,
independently or cumulatively from time to time and as often and in such order
as Lender may deem expedient, and no single or partial exercise of any right or
remedy will preclude any further exercise thereof.  No right or remedy herein
conferred upon or reserved to Lender hereunder is intended to be exclusive of
any other available right or remedy, but each and every such right or remedy
will be cumulative and will be in addition to every other right or remedy given
under this Guaranty or now or hereafter existing at law or in equity or by
statute.  No delay or omission to exercise any right, remedy or power accruing
upon any Event of Default or default, omission or failure of performance
hereunder or under any of the Obligations will impair any such right, remedy or
power or will be construed to be a waiver thereof or an acquiescence therein,
nor will it affect any subsequent Event of Default or default of the same or a
different nature.

 
 
7.3
Waivers and Modifications.  No delay or failure on the part of Lender to
exercise any right, remedy or power hereunder, under any of the Security
Documents, under any of the Obligations or under applicable law will impair or
waive any such right, remedy or power (or any other right, remedy or power), be
considered a waiver of or an acquiescence in any breach, Event of Default or
affect any other or subsequent breach, Event of Default of the same or a
different nature.  No waiver of any breach, Event of Default, nor any
modification, waiver, discharge or termination of any provision of this Guaranty
or any of the Security Documents, nor consent to any departure by any Guarantor
therefrom, will be established by conduct, custom or course of dealing; and no
modification, waiver, discharge, termination or consent will in any event be
effective unless the same is in writing, signed by Lender and specifically
refers to this Guaranty, and then such modification, waiver, discharge,
termination or consent will be effective only in the specific instance and for
the specific purpose for which given.  No notice to or demand on any Guarantor
in any case will entitle any Guarantor to any other or further notice or demand
in the same or any similar or other circumstance.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
7.4
Binding Effect, Assignability.  This Guaranty will be binding upon Guarantor and
Guarantor’s heirs, administrators, successors and assigns and inure to the
benefit of Lender and its successors and assigns; provided, however, that
Guarantor may not assign this Guaranty in whole or in part without the prior
written consent of Lender, and Lender at any time may assign this Guaranty in
whole or in part.  If any or all of the Obligations are assigned by Lender, this
Guaranty will inure to the benefit of Lender’s assignee, and to the benefit of
any subsequent assignee, to the extent of the assignment or assignments;
provided that no assignment will operate to relieve Guarantor from any duty to
Lender hereunder with respect to any unassigned portion of the Obligations.

 
 
7.5
Gender, etc.  Whenever used herein, the singular number will include the plural,
the plural the singular and the use of the masculine, feminine or neuter gender
will include all genders.

 
 
7.6
Headings.  The headings in this Guaranty are for convenience only and will not
limit or otherwise affect any of the terms hereof.

 
 
7.7
Complete Agreement.  This Guaranty and the Security Documents constitute the
entire agreement of the parties and supersede all prior oral and written
negotiations, agreements, and understandings regarding the subject matter of
this Guaranty.

 
 
7.8
Counterparts.  This Guaranty may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed will be deemed to be an original and all of which taken together will
constitute one and the same agreement.  Any party so executing this Guaranty by
facsimile transmission shall promptly deliver a manually executed counterpart,
provided that any failure to do so shall not affect the validity of the
counterpart executed by facsimile transmission.

 
 
7.9
Illegality.  If any provision of this Guaranty is prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
and without invalidating any other provision herein; provided, however, that if
the provision that is the subject of such prohibition or invalidity pertains to
payment, then, at the option of Lender, all of the Obligations will become
immediately due and payable.

 
 
7.10
Governing Law.  This Guaranty has been delivered and accepted at and will be
deemed to have been made at Lexington, Kentucky, and will be interpreted and the
rights and liabilities of the parties hereto determined in accordance with the
laws of the Commonwealth of Kentucky, without regard to conflicts of law
principles.

 
 
7.11
Jurisdiction. Guarantor hereby irrevocably agrees and submits to the exclusive
jurisdiction of any state or federal court located within Jefferson County,
Kentucky, or, at the option of Lender in its sole discretion, of any state or
federal court(s) located within any other county, state or jurisdiction in which
Lender at any time or from time to time chooses in its sole discretion to bring
an action or otherwise exercise a right or remedy, and Guarantor waives any
objection based on forum non conveniens and any objection to venue of any such
action or proceeding.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
7.12
Waiver of Jury Trial.  The parties hereto each waive any right to trial by jury
in any action or proceeding relating to this Guaranty, the Security Documents,
the Obligations, the Collateral, or any actual or proposed transaction or other
matter contemplated in or relating to any of the foregoing.

 

 
/s/ J. Sherman Henderson
 
J. Sherman Henderson
 
Dated as of November  4, 2011



COMMONWEALTH OF KENTUCKY
   
COUNTY OF
 



On the 4th day of November, 2011, before me personally came J. Sherman
Henderson, to me known to be the individual who executed the foregoing
instrument and acknowledged to me that he executed the same.



 
NOTARY PUBLIC
Commonwealth of Kentucky
State-at-Large
   
My Commission Expires:
   

 
 
- 8 -

--------------------------------------------------------------------------------

 